Yah Wyok, J.
Plaintiff recovered a verdict herein for $450, and from the judgment entered thereupon and from the order denying motion for new trial this appeal is taken.
Assuming that appellant’s contention is correct, that there are two causes of action, one for trespass upon real estate and the other for trespass against the person (an assault), even then he is in no position to raise the question that they were improperly united, for he waived that objection by failing to make it upon demurrer. §§ 484, 488, 499, Code Civ. Proc. Upon the refusal of the trial court to charge a general request that for trespass only nominal damages can be recovered error cannot be predicated, for it cannot be seriously insisted upon that for trespass against the person (an assault) such a rule is correct. We think the testimony sustains the verdict, and that the verdict is not excessive.
Judgment and order must be affirmed, with costs.
Osborhe, J., concurs.
Judgment and order affirmed, with costs.